ACCEPTED
                                                                                                   05-14-01411-CR
                                                                                        FIFTH COURT OF APPEALS
                                                                                                   DALLAS, TEXAS
                                                                                             6/22/2015 12:45:41 AM
                                                                                                        LISA MATZ
                                                                                                            CLERK

                                   NO. 15-14-01411-CR

ANTHONY PHIFER                             §             IN THE COURT OF APPEALS
                                                                         FILED IN
                                                                  5th COURT OF APPEALS
V.                                         §             FOR THE FIFTH DALLAS,  TEXAS
                                                                         DISTRICT
                                                                  6/22/2015 12:45:41 AM
THE STATE OF TEXAS                         §             DALLAS, TEXASLISA MATZ
                                                                           Clerk
      MOTION TO EXTEND TIME FOR FILING THE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW the Appellant in the above-styled and numbered cause and

respectfully moves the Court to extend time for filing the Appellant’s brief in this cause

and in support thereof would show to the Court the following:


     1. This case is pending from the 292nd Judicial District Court of Dallas County,

        Texas. The style and number of the case in the trial court is: The State of Texas

        v. Anthony Phifer, Cause No. F14-75027. The Appellant was convicted of the

        misdemeanor offense of Attempted Unlawful Restraint of A Child Under 17 and

        was assessed a 300 day county jail sentence.

     2. Judgment and sentence were entered on October 22, 2014.

     3. The deadline for filing the Appellant’s brief in this case was April 29, 2015. The

        case has not been set for submission.

     4. An extension of time for a period of forty two (42) days is requested that would

        make the due date June 10, 2015.

     5. One extension of time has been requested for the filing of Appellant’s brief.

        Appellant’s one extension of time to file his brief was granted.
6. Reason for Appellant’s request for this extension of time to file his brief is as

   follows:


   Counsel for Appellant was preparing and conducting trial in the following cases:


   The State of Texas v. Paris Michael, Cause Nos. F14-70721, F14-70722, F14-

   70663, In the 265th Judicial District Court, Dallas County, Texas.


   Counsel for Appellant had the following federal cases which possessed numerous

   voluminous files of discovery which had to be reviewed and explained to each

   client. In addition, the clients met with federal agents for a de-briefing:


   USA v. James Singleton 4:13CR248


   USA v. Benny Doe 4:14CR136


   USA v. Jeron Gibson 4:14CR46


   In addition, Counsel for Appellant moved offices, which required his exclusive

   coordination in coordinating the move.


          WHEREFORE PREMISES CONSIDERED, the Appellant respectfully

   requests that this Honorable Court extend the time for filing the Appellant’s brief

   in this cause until June 10, 2015.


                                              Respectfully submitted,
                                                ___/s/ Danny Oliphant___________

                                                J. DANIEL OLIPHANT
                                                3021 Ridge Road, Ste A #275
                                                Rockwall, Texas 75126
                                                (469)879-8531 Telephone
                                                (972)552-9374 Fax
                                                jdoliphantjr@gmail.com

                                                ATTORNEY FOR APPELLANT



                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion was served
upon the attorney of record on June 23, 2015.



                                                ___/s/ Danny Oliphant______________

                                                DANNY OLIPHANT